Citation Nr: 1242682	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-44 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from July 1943 to March 1946.  
In January 2012, the Board of Veterans' Appeals (Board) denied the issue of entitlement to an evaluation in excess of 30 percent for service-connected bilateral hearing loss and remanded the issue of entitlement to a total disability rating based on individual unemployability to the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois for additional development.  

The January 2012 denial of an evaluation in excess of 30 percent for 
service-connected bilateral hearing loss was vacated and remanded back to the Board by the Court of Appeals for Veterans Claims (Court) in September 2012 based on a September 2012 Joint Motion For Partial Remand (Joint Motion).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran originally testified at a personal hearing before a Veterans Law Judge (VLJ) sitting at the RO in September 2010 on the issue currently on appeal.  A letter was sent by VA to the Veteran in September 2012 in which it was noted that the VLJ who conducted the hearing in September 2010 was no longer employed at the Board.  It was noted that, under applicable VA law, the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  Consequently, the VA letter requested that the Veteran indicate whether or not he still wished to testify at a Board hearing.  The Veteran responded later in September 2012 that he wanted to appear at a hearing before a VLJ sitting at the RO (Travel Board hearing).

Accordingly, this case is REMANDED to the RO for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Schedule the Veteran for a hearing before a Veterans Law Judge sitting at the RO.  

The purpose of this REMAND is to afford due process; it is not the Board's intention to imply whether the benefits requested should be granted or denied.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


